DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 10/21/2021 and IDS filed on 10/21/2021, 3/16/2022 and 4/7/2022.  Claims 1-26 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No.11,354,472 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of positioning the layout instances (which was converted from the circuit schematic) based on the layout script associated with the circuit to be generated, to produce the circuit layout, wherein the steps/operations of receiving parameters, selecting predefined sub-circuit elements, generating circuit specification, from which layout script are generated, as recited in the patented claims are specific steps/operations to generate the layout script, which are covered by the present claims which received by the generated layout scripts, from which the rest of operations/steps of the present claims operate upon; and wherein as per claim 26, the further step of fabricating the circuit using the circuit layout as presently claimed, is an obvious step/operation known in the art into order to produce the actual, real world circuit from circuit design (i.e., circuit layout).
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-41 of U.S. Patent No. 11,361,134 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are obvious subset of the present claims, performing the same operations/steps/instructions for specifying a circuit schematic, receiving a layout script, converting the circuit schematic and positioning the plurality of layout, except that the patented claims further specify that a first layout placement instruction of the plurality of layout placement instructions, positions a first subset of the plurality of the layout instances, which are covered by  the present claims since the positioning of the plurality of the layout instances are based on the layout script as presently claimed; and wherein as per claim 26, the further step of fabricating the circuit using the circuit layout as presently claimed, is an obvious step/operation known in the art into order to produce the actual, real world circuit from circuit design (i.e., circuit layout).
Allowable Subject Matter
Claims 1-26 would be allowable if the obviousness double patenting rejection(s), set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As per claims 1-26, the independent claims 1, 24, 25, and 26, from which the respective claims depend, recite the method/computer system/non-transitory computer-readable medium for generating a circuit layout/producing a circuit comprising a combination of inventive steps/operations/instructions comprising positioning the plurality of layout instances (which were converted from the circuit schematic) based on the layout script to produce the circuit layout, as claimed, which the prior arts made of record failed to teach or suggest as claimed.   In particular, although Chen et al. (US Patent Application Publication No. 20120066659 A1) teaches the generation script which is then executed to generate the circuit layout (see abstract; Figs. 1-3), the script generated is not the equivalent to the claimed layout script which comprises a plurality of layout placement instructions to position one or more of the layout instances, 
for positioning the plurality of layout instances (which were from the circuit schematic)  to produce said circuit layout, as claimed, but is rather directed to modify the parameter value of the at least one parameter of the selected element and cause the device generator to delete the old draft device layout and generate a new draft device layout by referencing the modified parameter value and the design rules.  Furthermore, under the 2019 Patent Eligibility Guideline, the claims are directed to patent eligible subject matter because (1) under Step 1, the claims are directed to a process, machine, article of manufacture, and method, respectively; (2)  under Step 2A, Prong  One, the claims are not directed to mathematical concepts comprising mathematical relationships, mathematical formulas or equations, and mathematical calculations since  no expressed equation or formula is recited in the claims; nor are the claims directed to a mental process since one of ordinary skilled in the art at the time of the filing of the invention, would NOT reasonably be able to perform the method mentally since the calculations would involve large amount of data associated with the electronic design, as normally found in the art of computer-aided design and analysis of circuits and semiconductor masks; nor are  the claims directed to certain methods of organizing human activity.  Additionally, as per claim 26, the step of fabricating the circuit provides for an effect of transformation from circuit design to actual, real world circuit, resulting in significantly more than the judicial exception per the US Supreme Court decision in Alice Corp..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        October 8, 2022